DAVIDSON, Judge.
This is a conviction for driving an automobile upon a public highway while intoxicated; the punishment, a fine of $100.
*190The automobile appellant was driving was one of the three motor vehicles in collision upon a public highway at night.
The witness Taylor, a highway patrolman, who arrived at the scene of the collision shortly thereafter, testified that appellant was, in his opinion, drunk and under the influence of intoxicating liquor. Such opinion was based upon his smelling whisky on appellant’s breath. The witness White, another highway patrolman, testified to finding some partially filled beer and whisky bottles in appellant’s automobile.
Appellant was injured in the collision and was carried from the scene of the collision in an ambulance to the hospital, where he was hospitalized for some time.
He denied that he was intoxicated or that he had drunk any of the beer and whisky found in the car.
The conclusion is expressed that highway patrolman Taylor was shown to have had sufficient experience to authorize him to express the opinion that appellant was intoxicated, and that the trial court did not err in admitting the testimony of both the officers.
The bills of exception relating to argument of state’s counsel fail to reflect error, because the trial court qualified the bill by certifying that the argument complained of was in answer to argument of appellant’s counsel.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.